Citation Nr: 0111703	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-13 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued VA compensation benefits.

3.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

4.  Entitlement of surviving spouse of veteran to nonservice-
connected death pension benefits.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from August 1944 
to March 1945 and Regular Philippine Army service from 
October 1945 to December 1945.  This matter comes to the 
Board of Veterans' Appeals (Board) from an August 1999 rating 
decision by the Department of Veterans Affairs (VA) Manila 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death, denied DIC benefits, denied 
entitlement to accrued VA compensation benefits, and denied 
entitlement to nonservice-connected death pension benefits.


FINDINGS OF FACT

1.  The appellant did not initiate an appeal of the January 
1967 decision denying entitlement to nonservice connected 
death pension benefits and service connection for the cause 
of the veteran's death.

2.  The additional evidence received since the January 1967 
denial (including a death certificate and verification of 
hospitalization) is probative of the issue of entitlement to 
service connection for the cause of the veteran's death and 
is so significant that it must be considered in order to 
decide fairly the merits of the claim.

3.  The cause of the veteran's death was anemia.

4.  The veteran had no service-connected diseases or 
injuries.

5.  The appellant did not file a claim for accrued VA 
compensation benefits within one year of the veteran's death.

6.  The veteran was not rated totally disabled at any time 
prior to his death.

7.  No additional evidence regarding the character of the 
veteran's service, which would entitle the appellant to a 
nonservice-connected death pension, has been received since 
the January 1967 denial of such.


CONCLUSIONS OF LAW

1.  The January 1967 decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  New and material evidence has been received to warrant 
reopening of the claim of entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 5108 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.156 
(2000).

3.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.310, 3.312 (2000).

4.  There is no legal entitlement to accrued VA compensation 
benefits.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 
(2000).

5.  The criteria for an award of DIC benefits have not been 
met.  38 U.S.C.A. § 1318 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.22 (2000).

7.  No new and material evidence has been received to warrant 
reopening of the claim of entitlement to nonservice-connected 
death pension benefits.  38 U.S.C.A. § 5108 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant is the veteran's surviving spouse.

The veteran had recognized guerrilla service from August 1944 
to March 7, 1945 and Regular Philippine Army service from 
October 1945 to December 1945.

The veteran died on February [redacted], 1966.  The cause of death 
was listed as anemia.  Service records are silent with 
respect to anemia. 

In March 1966, the appellant submitted a receipt for burial 
costs and a letter confirming payment for a coffin.

In January 1967, the appellant applied for educational 
benefits for her eight minor children.  By January 1967 
decision, the RO determined that she had no right to 
educational benefits, that she was not entitled to 
compensation based on the cause of the veteran's death, and 
that she was not entitled to nonservice-connected pension 
benefits.  Under the presumption of regularity, it is 
presumed that she received notice of that decision absent 
evidence to the contrary.  See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (holding that there is a presumption of 
regularity "in the administrative process in the absence of 
evidence to the contrary.").

In the present case, the appellant does not allege, and the 
Board does not find, evidence to the contrary.  Thus, she is 
presumed to have received notice of the January 1967 
decision.  She did not initiate an appeal within one year, 
and that decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

In July 1999, the appellant submitted a "Certificate of 
Treatment/Confinement" from the General Cailles Memorial 
Hospital indicating that the veteran was "confined" there 
from November 1965 to February 1966 for treatment of aplastic 
anemia.  According to the document, treatment records are no 
longer available.  That month, she also submitted the 
veteran's death certificate listing the cause of death as 
anemia.

By August 1999 rating decision, the RO denied service 
connection for the cause of the veteran's death, entitlement 
to DIC benefits, entitlement to accrued VA compensation 
benefits, and entitlement to nonservice-connected death 
pension benefits.

I. Preliminary Matter

The Board concludes that although this claim was decided by 
the RO before enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
remand to the RO for additional action is not warranted as VA 
has already met its obligations to the appellant under that 
statute.  As set forth in more detail below, all relevant 
facts have been adequately developed by the RO.  Given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the appellant would aid in 
substantiating her claim.  She was notified in decisions 
dated in January 1967 and in August 1999 of the sort of 
evidence necessary in order to obtain VA benefits.  She was 
reminded of the same by SOCs.  In view of the foregoing, the 
Board finds that VA has fully satisfied its duty to the 
appellant under the VCAA.  As the RO fulfilled the duty to 
assist, and because the change in law has no material effect 
on adjudication of her claim, the Board finds that it can 
consider the merits of this appeal without prejudice to her.  
Bernard v Brown, 4 Vet. App. 384 (1993)

II. Entitlement to Service Connection for the Cause of the 
Veteran's Death

Law and Regulations

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
Moreover, where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.


New and Material Evidence

As set forth above, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death was 
denied in a final January 1967 decision.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim. 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the holding in Justus was not altered by 
the Federal Circuit decision in Hodge.  

In its present adjudication, the RO decided the claim on the 
merits and failed to apply the new and material evidence 
standard.  However, "a previously decided claim may not be 
reopened in the absence of new and material evidence."  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (citing 38 U.S.C. 
§§ 5108, 7104(b)).  Further, regardless of the RO's actions, 
the Board is legally bound to decide the threshold issue of 
whether the evidence is new and material before addressing 
the merits of the claim.  Id. 



With these considerations, the Board must review all of the 
evidence which has been submitted by the appellant or 
otherwise associated with the claims file since the last 
final decision in January 1967.

This additional evidence consists of (1) a copy of the death 
certificate listing the cause of death and (2) a confirmation 
of hospitalization.  After careful consideration of this 
evidence, the Board finds that it is new and material, and 
sufficient to reopen the claim for service connection for the 
cause of the veteran's death.

Analysis

As stated above, the veteran died of anemia.  Service records 
make no mention of anemia, and the only indication of post-
service treatment is the confirmation of his 1966 
hospitalization for aplastic anemia.  The confirmation of his 
hospitalization reflects that clinical records were 
"disposed."  Thus, service connection for the cause of the 
veteran's death must be denied, as there is no way to link 
his anemia to service.  See 38 C.F.R. §§ 3.303, 3.306, 3.312.

Under VCAA, the Secretary is not required to provide 
assistance to the claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(a)(2)).  In the 
instant case, VA assistance would not help the appellant to 
substantiate her claim.  Service records provide no pertinent 
information, and hospitalization records from the 1960's have 
been destroyed.  Thus, as stated above, there is no way to 
link the veteran's cause of death to service, and there is no 
reasonable possibility that any VA assistance in this matter 
would benefit the appellant.


III. Entitlement to Accrued VA Compensation Benefits

Law and Regulations

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he was 
entitled at the time of his death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see 
also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

Application for accrued benefits must be filed within one 
year after the date of death; a claim for death pension, 
compensation, or dependency and indemnity compensation is 
deemed to include claim for accrued benefits.  38 C.F.R. § 
3.1000(c).

Analysis

The veteran died on February [redacted], 1966.  The appellant, his 
surviving spouse, did not file her claim for accrued VA 
compensation benefits until January 1999, more that three 
decades after the veteran's death.  Thus, she is not entitled 
to accrued benefits pursuant to section 5121.

The Board recognizes that the RO did not address this matter 
in its December 1999  and July 2000 statements of the case.  
However, the appellant is not prejudiced by such oversight.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  All relevant 
law and regulations were discussed in the August 1999 rating 
decision.  Id.  



IV. Entitlement to DIC Benefits Under 38 U.S.C. § 1318

Law and Regulations

A VA claimant may receive section 1318 DIC benefits in the 
same manner as if the death were service-connected, if not 
based on misconduct, under any one of the three following 
theories: 1) If the veteran was in actual receipt of 
compensation at a total disability rating for 10 consecutive 
years preceding death; 2) if the veteran would have been 
entitled to receive such compensation but for clear and 
unmistakable error (CUE) in previous final RO decisions and 
certain previous final Board decisions; or 3) if, on 
consideration of the evidence in the veteran's claims file or 
VA custody prior to the veteran's death and the law then or 
subsequently made retroactively applicable, the veteran 
hypothetically would have been entitled to receive a total 
disability rating for a period or periods of time, when added 
to any period during which the veteran actually held such a 
rating, that would provide such a rating for at least the 10 
years immediately preceding the veteran's death.  38 U.S.C.A. 
§ 1318 (West 1991); 38 C.F.R. § 3.22 (2000); see also Cole v. 
West, 13 Vet. App. 268 (1999); Marso v. West, 13 Vet. 
App. 260 (1999); Wingo v. West, 11 Vet. App. 307 (1998)

Consideration of CUE requires that the appellant first 
specifically raise the issue.  See Ruiz v. Gober, 10 Vet. 
App. 352, 357 (1997).  The Court emphasized this point again 
in Cole, supra.

Also, with respect to hypothetical entitlement to DIC 
benefits, the Court held that a claimant must set forth how, 
based on evidence in the claims file or under the VA's 
control at the time of the veteran's death and law then 
applicable, the veteran would have been entitled to a total 
disability rating for the 10 years immediately preceding his 
death.  See Cole, supra.



Analysis


In the present case, there was no period during which the 
veteran was rated as totally disabled.  Thus, the appellant 
is not entitled to DIC benefits under section 1318.

Even under the Court's "hypothetically entitled to receive" 
theory, entitlement to DIC benefits under section 1318 would 
not be warranted as there is absolutely no evidence of record 
to show that, even had the veteran brought a claim more than 
10 years prior to his death, he would have been entitled to 
receive a total disability rating for the 10 years 
immediately preceding his death, thus entitling his survivor 
to DIC benefits under section 1318.  Furthermore, the 
appellant has submitted no argument to this effect.  See 
Cole, supra (holding that, as to a section 1318 
"hypothetically entitled to receive" theory, a claimant 
must set forth how, based on the evidence in the veteran's 
claims file, or under VA's control, at the time of the 
veteran's death and the law then applicable, the veteran 
would have been entitled to a total disability rating for the 
10 years immediately preceding his death); see also Marso, 
supra.  Similarly, the appellant has not raised any argument 
based on CUE.  As such, the Board need not address that 
matter.  Ruiz, supra; Cole, supra.

Based on the foregoing, the Board finds no entitlement to DIC 
benefits under 38 U.S.C. § 1318.



V. Entitlement to Nonservice-Connected Death Pension Benefits

Law and Regulations

Philippine Service

The veteran, a resident of the Philippines, had recognized 
guerrilla service from August 1944 to March 1945 and service 
with the Regular Philippine Army from October 1945 to 
December 1945.  National Personnel Records Center (NPRC) 
records verify his service, as above; he had no additional 
service after December 20, 1945, and he died in February 
1966.  His surviving spouse seeks VA nonservice-connected 
death pension benefits.

The pertinent law and regulations authorize the payment of 
death pension benefits to the surviving spouse of a veteran 
of a period of war who met the requisite service 
requirements.  38 U.S.C.A. § 1541 (West 1991).  Those 
requirements mandate active military, naval or air service 
for 90 days or more during a period of war.  38 U.S.C.A. 
§ 1521(j) (West 1991).

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (2000).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for certain specified benefits which 
do not include nonservice-connected death pension benefits 
pursuant to Title 38, Chapter 15 of the U.S. Code.  38 
U.S.C.A. § 107(a); 38 C.F.R. § 3.8.

VA is prohibited from finding, on any basis other than a 
service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, 
service department findings are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces.  
Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

New and Material Evidence

As set forth above, the appellant's claim of entitlement to a 
nonservice-connected pension was previously denied in a final 
January 1967 decision.  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim. 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).




The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the holding in Justus was not altered by 
the Federal Circuit decision in Hodge.  

In its present adjudication, the RO decided the claim on the 
merits and failed to apply the new and material evidence 
standard.  However, "a previously decided claim may not be 
reopened in the absence of new and material evidence."  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (citing 38 U.S.C. 
§§ 5108, 7104(b)).  Further, regardless of the RO's actions, 
the Board is legally bound to decide the threshold issue of 
whether the evidence is new and material before addressing 
the merits of the claim.  Id. 

With these considerations, the Board must review all of the 
evidence, which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decision in January 1967.


Analysis

Pursuant to the foregoing, the appellant would have to submit 
new and material evidence regarding the nature of the 
veteran's service in order to reopen her claim of entitlement 
to a nonservice-connected death pension.

The appellant submitted no additional evidence regarding the 
character of the veteran's service.  Thus, the Board need not 
determine the issues of "newness" and "materiality," and 
the claim will not be reopened.  See 38 C.F.R. § 3.156, 
Hodge, supra.  Furthermore, the final January 1967 decision 
in this matter remains final.  38 C.F.R. §§ 20.302, 20.1100.


ORDER

The claim of service connection for the cause of the 
veteran's death is denied.

The claim of entitlement to accrued VA compensation benefits 
is denied.

The claim of entitlement to 38 U.S.C. § 1318 DIC benefits is 
denied.

No new and material evidence having been submitted, the 
appellant's claim for VA nonservice-connected death pension 
benefits is denied.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals


 

